Citation Nr: 0306010	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
August 1957, with additional service in the Army Reserves.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 RO determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for hearing loss and for a back 
condition.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  An unappealed October 1987 rating decision denied service 
connection for hearing loss and for a back condition.

3.  The additional evidence presented since October 1987 is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss.

4.  The additional evidence presented since October 1987 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a back condition.

CONCLUSIONS OF LAW

1.  The October 1987 rating decision which denied service 
connection for hearing loss and for a back condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The additional evidence presented since the October 1987 
rating decision is new and material with respect to the claim 
for service connection for hearing loss, and that claim has 
been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2002).  

3.  The additional evidence presented since the October 1987 
rating decision is not new and material with respect to the 
claim for service connection for a back condition, and that 
claim has not been reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claims for service 
connection for hearing loss and for a back condition.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis.

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
which contains notice and duty-to-assist provisions.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

The VCAA appears to have left intact the requirement that 
a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of the claims.  It is 
specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5103A(f).  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103A.  

However, the United States Court of Appeals for Veterans 
Claims (Court) held that the duty-to-notify provisions of the 
VCAA apply to claimants who seek to reopen a claim by 
submitting new and material evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  In this case, the 
RO undertook action that is consistent with the notification 
and assistance provisions of the VCAA as it relates to new 
and material evidence claims.  The November 1998 RO 
determination on appeal; the statement of the case issued in 
February 1999; the supplemental statements of the case issued 
in September 1999, June 2000 and August 2002; and letters 
dated March 1999, October 1999, and August 2000 notified the 
veteran of the evidence needed to reopen and prove his 
claims.  The veteran was also provided an opportunity to 
submit such evidence.  Moreover, the statement of the case 
and subsequently issued supplemental statements of the case 
notified the veteran of the regulations pertinent to new and 
material evidence claims, informed him of the reasons why his 
claims had been denied, and provided him additional 
opportunity to present evidence and argument in support of 
his claims.  The June 2000 supplemental statement of the case 
also notified the veteran of the VCAA.  

In sum, the Board finds that the guidance provided to the 
veteran in multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims of whether new and material evidence has been 
presented to reopen claims for service connection for hearing 
loss and for a back condition.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.

II.  Discussion

The veteran is seeking service connection for hearing loss 
and for a back condition.  Service connection for VA 
disability compensation purposes is awarded to a veteran who 
served on active duty during a period of war or during a 
post-December 31, 1946, peacetime period, for any disease or 
injury that was incurred in or aggravated by a veteran's 
active service, or for certain chronic diseases that were 
initially manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307 as amended by 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002), 3.309 (2002). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  There is no presumption of soundness at 
entrance into active duty for training or inactive duty 
training because veteran status is not afforded an individual 
for such type of service.  Only veterans are entitled to that 
presumption under 38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, original claims for service connection for 
hearing loss and for a back condition were denied by the RO 
in October 1987.  The evidence at that time included the 
veteran's service medical records, his June 1987 VA 
Application for Compensation or Pension, and an August 1987 
VA examination report.  The veteran was notified of the 
October 1987 rating decision and of his appellate rights in a 
November 1987 letter but did not seek appellate review within 
one year of notification.  Therefore, that decision is final 
and not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 38 
U.S.C.A. § 5108.  In September 1998, the veteran sought to 
reopen his claims for service connection for hearing loss and 
for a back condition.  When a claim to reopen is presented, a 
two-step analysis is performed.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Since the current claim was filed in 
September 1998, the old version of the regulation, as set 
forth above, is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

A.  Hearing loss

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Pond v. West, 
12 Vet. App. 341, 346 (1999).

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

In this case, the RO denied the veteran's claim for service 
connection for hearing loss in October 1987 on the basis that 
none of the veteran's service medical records showed any 
evidence of hearing loss.  In this regard, an August 1957 
separation examination report showed that whispered voice 
testing was 15/15 bilaterally.  Evidence developed after 
service included an August 1987 VA examination report.  That 
report noted that the veteran suffered from hearing loss but 
did not include testing to verify such a finding.  The RO has 
apparently been unable to obtain from the Omaha VA Medical 
Center the August 1987 Ear, Nose and Throat and Audiology 
testing of the veteran that was purportedly accomplished.  
Thus, no hearing loss disability for VA purposes was shown by 
the evidence of record at the time of the October 1987 rating 
decision.

The evidence associated with the claims file subsequent to 
the October 1987 rating decision now shows that the veteran 
has a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  VA audiological evaluation reports dated October 
1992 and August 1999 show auditory thresholds over 40 
decibels at the 2000, 3000 and 4000 Hz levels.  Speech 
recognition scores using the Maryland CNC Test were also less 
than 94 percent.  38 C.F.R. § 3.385 (2002).

These reports are new, as they were not associated with the 
claims file at the time of the October 1987 rating decision.  
These reports are also material, as they clearly establish 
that the veteran has a current hearing loss disability for VA 
purposes.  Although neither report includes a medical opinion 
that the veteran's hearing loss is related to service, the 
reports nevertheless contribute to a more complete picture of 
the circumstances surrounding his claim.  Hodge, 155 F.3d at 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  These 
reports, therefore, are deemed to be new and material.  
Accordingly, the claim for service connection for hearing 
loss is reopened. 

Although the veteran's claim is reopened, the Board finds 
that additional development is needed before it can 
adjudicate the claim on the merits.  Therefore, the Board 
will undertake additional development, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing the issue on 
appeal. 

B.  Back Condition

In October 1987, the RO denied the veteran's claim for 
service connection for a back condition.  In denying the 
claim, the RO explained that an induction examination 
performed in December 1955 noted that the veteran had a 
chronically dislocating vertebrae, with the most recent 
episode one month prior.  The veteran was treated in service 
for back pain on one occasion in February 1956.  At his 
separation examination, however, no back problems were 
identified.  Approximately 30 years after his separation from 
active duty, the veteran underwent a VA examination in August 
1987, at which time X-rays showed mild degenerative changes 
at L1-2.  Based on this evidence, the RO concluded that there 
was no basis to establish service connection for a back 
condition. 

The evidence associated with the claims file since the 
October 1987 rating decision, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  This evidence includes 
treatment records from T.B., M.D., dated from 1983 to 1987, 
in which the veteran was treated for a back condition.  
Records show that the veteran was seen in January 1983 for 
chronic low back pain and bilateral sciatica.  X-rays showed 
partial sacralization of L5.  

These records are new because they did not exist at the time 
of the October 1987 rating decision.  However, Dr. T.B. 
offered no opinion concerning whether the veteran's back 
condition was aggravated by service.  These records merely 
refer to the veteran's back problems many years after 
service.  Accordingly, the Board finds that they are not so 
significant that they must be considered in order to decide 
the merits of the veteran's claim.  As such, they are not 
material as defined under 38 C.F.R. § 3.156. 

The veteran also received treatment for his back condition by 
VA and private physicians from 2000 to 2002.  In a September 
2002 letter, S.B., M.D., stated that he had been treating the 
veteran's low back pain since April 2000.  Medical records 
enclosed with that letter include a September 2002 MRI report 
showing disc bulging at L2-3, L3-4, and L5-S1, as well as 
severe spinal stenosis at L4-5.  In addition, VA outpatient 
treatment records also show treatment during that time for 
lumbar stenosis without focal deficits.  

These records are also new but not material to the crucial 
issue in this case concerning whether the veteran's 
preexisting back condition was aggravated by service.  These 
records are dated many years after the veteran's separation 
from active duty, and none includes a medical opinion that 
this condition was aggravated by service.  Hence, they cannot 
be deemed material as defined under 38 C.F.R. § 3.156.

The Board has also considered statements provided by the 
veteran and his wife, including testimony presented at a July 
1999 hearing.  However, any statement by the veteran or his 
wife in support of his claim cannot be deemed material as 
defined under 38 C.F.R. § 3.156.   Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be material, the evidence 
also should be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Lay statements provided by the veteran 
fail to meet either test.  

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran or his wife possess the medical 
training and expertise necessary to render an opinion 
concerning the aggravation of an orthopedic condition.  Their 
statements, therefore, unsupported by medical evidence, are 
neither probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claims.  In Routen, the Court 
specifically stated that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Routen 10 Vet. App at 186. 

As a whole, the evidence received since the October 1987 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran's back condition was aggravated by his period of 
active military service.  Therefore, the appeal is denied.  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claims.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996). 



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for hearing loss, and, to this 
extent only, the appeal is granted.

New and material evidence not having been submitted to reopen 
a claim for service connection for a back condition, the 
appeal is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

